DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.
Specification
The disclosure is no longer objected to in view of the amendments filed 21 July 2021.1
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data processing unit” in claim 2. The processing units are described in the specification to be capable of controlling a 3D printer, to be able to compute an algorithm, and to have a graphical user interface. Examiner notes that a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 20 each recite the limitation "the radioactive isotope".  There is insufficient antecedent basis for this limitation in the claim since the isotope in claim 1 from which they depend is specifically non-radioactive.
Examiner concedes the non-radioactive isotope may necessarily be converted into a radioactive isotope through the claimed exposing and activation step, however this is not clearly identified in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as obvious over Finger et al. (US 2015/00105601) in view of Park et al. (US 5,871,708).
As to claim 1, Finger teaches a method for producing a model (“An ophthalmic radiation device using a polymeric radiation-source implemented” (Abstract)) for the application of radiation to a body surface area (the radiation device of Finger is configured to apply radiation to at least an ophthalmic area of a body) of a living being for cosmetic or therapeutic purposes (the body is interpreted here to be part of a living being. The ophthalmic treatment “Ophthalmic Brachytherapy” (Title)), the method comprising: defining a body surface area to which radiation shall be applied (the ophthalmic surface is shown for example in Fig. 8); producing a model having at least one first surface which has the inverted shape of the defined body surface area, so that the model is configured to fit on the defined body surface area ([0052]: “During manufacture, image data of a treatment area maybe derived from data provided by three dimensional medical imaging techniques like, inter alia Magnetic Resonance Imaging (MRI), Three-Dimensional Ultrasound, Computed Axial Tomography (CAT or CT), Single-Photon Emission Computed Tomography (SPECT) or Positron Emission Tomography (PET), for example.” And [0053]: “The image includes both surface geometry and shape data that can be used in a variety of manufacturing processes like, inter alia cutting, three-dimensional printing, or other rapid prototyping techniques like laser sintering, stereolithography, or fused filament fabrication. It should be appreciated that in a certain embodiment, these processes may be used to produce a mold for casting or forming polymeric radiation-source 4b.”). 
Finger does not teach providing a non-radioactive isotope, which can be activated by a radiation source to the model during its production, exposing the produced model to the radiation source in order to activate the isotope in the model.  Rather, Finger teaches a radiation source requiring activation in the embodiment of Fig 6 which is described at [0091-0094]: “the encased radioisotope 4e of FIG. 4 in which the radioisotope is implemented as microspheres of neutron-activated glass microspheres 6”… “The neutron-activated glass 6 may be activated in cyclotron with high-energy particle bombardment.” But it is acknowledged this radiation source is not a non-radioactive isotope. 
However, in the field of brachytherapy, and more specifically in the manufacture of implements therefore, it was known at the time the invention was effectively filed to 
As to claim 2, Finger in view of Park teaches the method of claim 1, wherein producing the model comprises: acquiring information about the shape and geometry of the defined body surface area (this is described at [0052] which teaches at least “Computed Axial Tomography” step), and creating and storing a data model of the defined body surface area in one, two or three dimensions on a data processing unit (as noted above, the data processing unit is interpreted as a computer. The “Computed Axial Tomography” is performed on a computer in at least 1 dimension.). 
As to claim 3, Finger view of Park teaches the method of 2, wherein acquiring information about the shape and geometry of the defined body surface area comprises using a data acquisition device being at least one of: a 2D camera, a 3D camera, a laser scanner, a structured light scanner, a mold, a measuring arm, a robotic arm, a sonar system, a pressure based acquisition system, a 2D scanner, or a plurality or any combination of the former (as described in [0052] Finger teaches a variety of imaging methods, including ultrasound, which is a “sonar system.”). 
As to claim 4, Finger view of Park teaches the method of claim 1, wherein producing the model comprises: creating the model having at least one first surface which has the inverted shape of the defined body surface area, in at least one of: in 1D, in 2D, in 3D (as described in [0053] the surface geometry is described to be used in a manufacturing process. The specific limitation regarding an inverted shape is shown for example in Fig. 8 which shows the ophthalmic device having a concavity in response to the convexity of the illustrated eye. Examiner notes that each of imaging techniques described by Finger [0052] are capable of capturing information in 1, 2, and 3 dimensions. The devices illustrated in the Figures are illustrated in 2 or 3 dimensions.). 
As to claim 5, Finger view of Park teaches the method of claim 1, wherein producing the model further comprises: producing a mold and subsequently casting the model in the mold, or producing the model by using a model creation device comprising at least one of: a 1D printer, a 2D printer, a 3D printer, a laser rapid prototyping machine, a milling machine, a lathe, a laser cutting machine, a water cutting machine, a block-based building system, molding or a plurality of them or any combination of the former (Finger [0053] teaches three-dimensional printing or other rapid prototyping techniques.). 
As to claim 7, Finger view of Park teaches the method of claim 1, wherein the concentration of the radioactivity in the model is provided to vary locally over the model to achieve the aim of varying doses of applied radiation, defined on the basis of the parameters of the individual case of radiation application ([0096]: “The choice of a particular radioisotope or plurality of radioisotopes is defined by the particular therapeutic requirements.” [0097]: “FIG. 7A is a schematic, top view of a polymeric radiation-source 70 containing multiple radioisotopes 71-73, that are configured to shape an intraocular dose distribution, according to an embodiment. It should be appreciated that various numbers of differing radioisotopes or identical isotopes of various concentrations that are configured non-concentrically are also included within the scope of the present invention. The various geometrical configurations advantageously facilitate selective exposure to various portions of a treatment area; e.g. a first portion receives a particular exposure, whereas second portion receives a different exposure.”). 
As to claim 8, Finger view of Park teaches the method of claim 1, wherein the radioactive isotope is chosen to decay mainly emitting one of: beta radiation, soft X-rays, soft gamma rays, any radioactive radiation depositing at least 80% of its energy within 5 mm of penetration in a living being (as described at [0071]).
As to claim 12, Finger teaches a model for the application of radiation to a body surface area of a living being for cosmetic or therapeutic purposes (as shown for example in Finger Fig. 1-2, the holder 4 is a model capable of applying , wherein the model comprises a first surface which has inverted shape of a defined body surface area to be treated with radiation (as shown for example in Fig. 8, the layer 82 has a concave shape which is inverted with respect to the convex shape of the eye surface 83), and wherein the model has a simple geometrical shape (The model as shown in Fig. 8 is a portion of a sphere which is a platonic shape and therefore considered to be “simple.”), which, at one of its sides, comprises a first surface which has the inverted shape of a defined body surface area (as illustrated in Fig. 8.). 
Finger does not teach: the model comprises a non-radioactive isotope which can be activated by a radiation source. Rather, Finger teaches a radiation source requiring activation in the embodiment of Fig 6 which is described at [0091-0094]: “the encased radioisotope 4e of FIG. 4 in which the radioisotope is implemented as microspheres of neutron-activated glass microspheres 6”… “The neutron-activated glass 6 may be activated in cyclotron with high-energy particle bombardment.” But it is acknowledged this radiation source is not a non-radioactive isotope. 
However, in the field of brachytherapy, and more specifically in the manufacture of implements therefore, it was known at the time the invention was effectively filed to provide for a non-radioactive isotope which can be activated by a radiation source.2 See Park which teaches at Col 1 lines 60+: “The radioactive patch of the present invention is prepared by the process, wherein the particles of stable nuclide mixed with adhesive agent are coated on the carrier, laminated for sealing to form the patch, and then 
As to claim 14, Finger teaches the model of claim 12, wherein the model comprises at least one of: a polymer, a ceramic, a gel, a modeling compound, a dough, orthopedic cast, a metal, and any material soft enough to be molded, while it keeps its shape at least during the duration of the treatment, and/or a mix of any of the former, and/or wherein the model comprises rigid material that is processed in order to obtain the inverted shape of the body surface area (Examiner notes that product-by-process limitations further limit the product only in so far as the product must be capable of being made by the method limitation as claimed. Finger teaches the holder 4 includes a radioactive polymer, see [0054].). 
As to claim 19, Finger teaches the model of claim 12, wherein the simple geometrical shape is a cube, a cylinder, a sphere, or combinations thereof (Finger Fig. 8 illustrates a portion of a sphere surrounding a portion of the eye).
As to claim 20, Finger teaches the method of claim 8, wherein the radioactive isotope is chosen from 186Re, 188Re, 90Y, 32P, 165Dy, 103Pl, 125I, and 166Ho (See Finger 125I. and Park Col 4 lines 58+ which teaches at least 186Re.).
Claims 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Finger et al. (US 2015/00105601) and Park et al. (US 5,871,708) as applied to claim 1 above and further in view of Fischell et al. (US 6,350,226).
As to claim 9, Finger in view of Park teaches the method of claim 1, but does not teach a method of cosmetically treating skin, comprising: aligning the model produced in the method of claim 1 on a defined body surface and cosmetically treating the skin. However, Fischell teaches the use of irradiation to diminish scar tissue, which is a cosmetic treating of skin (Fischell Abstract). Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the model produced in the method of claim 1 to skin in order to reduce scar tissue formation. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of more accurately treating scar tissue. 
As to claim 11, Finger in view of Park and Fischell teaches the method of claim 9, further comprising aligning the model on the defined body surface area using at least one of the following: a. markers on the skin and optionally on the model, b. the geometrical fit of the model to the defined body surface area, c. a visual control or pressure control, d. a distance control, e. a conductivity control, f. anatomical landmarks (Fischell Col 2 lines 57+: “FIGS. 3 and 4 show a sterile dressing 4 applies to the incision 1 and over the sutures 2. The sterile dressing 4 has a gauze 8 places under a pressure sensitive adhesive tape 5. The center of the bandage along the .  
As to claim 17, Finger in view of Park and Fischell teaches the method of claim 9, wherein the cosmetic treatment comprises: a. desaturating the colour of tattoos, or b, treating scar tissue (Fischell teaches treating scar tissue (Abstract)). 
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Finger in view of Park and Fischell as applied to claim 9 above, and further in view of Cipriani et al. (US 2011/0201866).
As to claim 10, Finger in view of Park and Fischell teaches the method of claim 9, but does not teach applying a polymer film to at least the defined body surface area prior to placing the model. However, in the field of Brachytherapy, it was well known at the time the invention was effectively filed to apply a thin polymer film to at least the defined body surface area prior to applying radioactivity to the area. See Cipriani [0056] which teaches, “The "protective film" advantageously is uniform and continuous and easily adheres to the surface of the area of skin to be treated. This film protects the subject from any possible radioactive contamination and from any physical contact with the radioactive source. By such a film, irradiation of the skin lesion can be performed without physically touching the skin of the patient with any radioactive source 
As to claim 18, Finger in view of Park, Fischell and Cipriani teaches the method of claim 10, wherein the application of the thin polymer film includes at least one of: spraying a film, painting a film, and casting a film, or applying a plastic foil, or applying a film (Cipriani teaches at least the application of a film in Paragraph 0056). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Finger in view of Park as applied to claim 12 above, and further in view of Cipriani et al. (US 2011/0201866).
As to claim 15, Finger in view of Park teaches the model of claim 12, but does not teach a polymeric layer between the model and the body surface area a living being. However, in the field of Brachytherapy, it was well known at the time the invention was effectively filed to apply a thin polymer film to at least the defined body surface area prior to applying radioactivity to the area. See Cipriani [0056] which teaches, “The "protective film" advantageously is uniform and continuous and easily adheres to the surface of the area of skin to be treated. This film protects the subject from any possible radioactive contamination and from any physical contact with the radioactive source. By such a film, irradiation of the skin lesion can be performed without physically touching the skin of the patient with any radioactive source material.” .
Response to Arguments
Applicant's arguments filed 24 November 2021 with respect to a combination of Finger and Park have been fully considered but they are not persuasive.
In response to Park providing a decreased irradiation to workers, Applicant argues:
However, as noted during the interview, Finger already discloses that the radioactive material is contained in an encasement 5 constructed from a non-radioactive material. Namely, as discussed in paragraph [0084] the encasement contains the radioactive material and allows selective attenuation of the emissions. Therefore, as discussed and agreed, as Finger already discloses that the radioactive material is encased to control radiation emissions, Applicant respectfully submits that one having skill in the art would have no motivation to modify Finger with Park for the reasons asserted, as it would merely provide a benefit not needed to Finger.
First, Examiner finds Finger teaches two distinct embodiments. [Abstract]: “a polymeric radiation source [is] implemented as either a polymer molecularly bonded with a radioisotope or a polymeric encasement of a radioisotope.”
Examiner acknowledges the merit of the Applicant’s argument as it pertains to the second embodiment of Finger since the second embodiment pertains to radioactive material which is encased for the purpose of attenuating radiation. Examiner agrees that 
Finger’s first embodiment is a radioisotope molecularly bonded to a polymer, which by virtue of juxtaposition with the second embodiment, is not encased and is thus not attenuated. Such a non-attenuated polymeric radiation source is still available for combination with Park considering Park solves a problem of irradiating workers.
See also for example the embodiment of Figs. 8 and 9 which illustrates a radioisotope layer 82 and a shielding material layer 81. Even if the shielding material layer 81 can be considered to be the encasement (analogous to the polymeric encasement 5 of Fig 4) it is plainly seen the shielding material 81 does not fully enclose the radioisotope layer 82. Such a configuration would also be available for combination with the teachings of Park because large surfaces of the radioisotope layer 82 are unshielded.
Thus independent claims 1 and 12 are obviated in view of Finger and Park.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3 December 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner apologizes for the erroneous notation of objection to the Specification in the Final Action dated August 2021
        2 Examiner notes that unlike in claim 1, claim 12 does not require the non-radioactive isotope is activated.